Citation Nr: 0613909	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-36 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for a mental disorder, 
claimed as post-traumatic stress disorder (PTSD) and 
depression.

2.	Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
a back disorder.

3.	Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The appellant had active duty from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Atlanta, Georgia,  Department of Veterans Affairs (VA) 
Regional Office (RO). The issues of whether new and material 
evidence has been obtained to reopen claims of service 
connection for a back disorder and hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The appellant does not have PTSD or depression as a result of 
any incident of military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD and depression are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The law provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a VA benefit unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA is required to make reasonable 
efforts to obtain relevant governmental and private records 
that the claimant adequately identifies to VA and authorizes 
VA to obtain; and that VA shall provide a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002). 

The appellant has been fully apprised of what evidence would 
be necessary to substantiate the claims, as well as informed 
of the specific assignment of responsibility for obtaining 
such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
provided with this information by letter dated in June 2001, 
prior to the rating decision at issue.  The appellant was 
also provided a copy of the original rating decision dated in 
November 2001 setting forth the general requirements of the 
applicable law pertaining to the establishment of service 
connection.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  As is 
discussed below, the appellant has provided no competent 
medical evidence suggestive of a linkage between any mental 
disorder and military service, and no evidence thus 
supportive has otherwise been obtained. 



Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the  appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  38 U.S.C.A § 5103A(d); cf. Charles  v. 
Principi, 16 Vet. App. 370 (2002).     

VA must provide notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  
Although the RO did not advise the veteran of such 
information, because the claim of service connection is being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of service connection are 
not relevant.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  




The Merits of the Claim

The appellant argues that he has PTSD and depression as a 
result of active military service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  With regard to PTSD, requisite for a 
grant of service connection is medical evidence establishing 
a diagnosis of the disorder, credible supporting evidence 
that the claimed in-service stressors actually occurred, and 
a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f).

The appellant asserts that he has PTSD and depression as a 
result of two incidents of military service:  a July 1975 
incident where he was struck by lightning and hospitalized, 
and his witnessing a July 1979 aircraft crash.  However, 
while the appellant is diagnosed as having PTSD and 
depression, the competent medical evidence of record 
indicates that the disorders were caused by March 1998 (i.e., 
post-service) incident where the appellant was assaulted by a 
supervisor at his place of employment.  In an April 2000 
statement, M.V., M.D. a VA staff psychiatrist, specifically 
opined of the post-civilian incident and its relationship to 
the appellant's mental disorders.  The March 1998 incident is 
further exhaustively documented by the record, through both 
the appellant's account as well as those of his treating 
physicians.  See, e.g., May 1999 report of G. Valentine, 
M.D., H.D. Richardson, M.D.

There is no competent medical evidence indicating that PTSD 
or depression is linked to any incident of military service.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Although the 
appellant maintains otherwise, his theory regarding this 
linkage is not competent evidence.  It is well-established 
that  laypersons, such as the appellant, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

 Thus, the claim of service connection for a mental disorder 
is denied.  


ORDER

Service connection for PTSD and depression is denied.


REMAND

The appellant also petitions to reopen claims of service 
connection for hearing loss and a back disorder.  The claims 
were last denied by rating decision dated in June 1998, and 
were not appealed.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), it was held that when a claimant seeks to reopen a 
previously denied claim, VA must examine the bases for the 
denial in the prior decision and advise the claimant what 
evidence would be necessary to substantiate the element or 
elements require to establish service connection that were 
found insufficient in the previous denial.   Although in June 
2001, the appellant was provided with a letter that advised 
him to produce new and material evidence sufficient to reopen 
his claim for hearing loss, the letter did not mention his 
claim pertaining to a back disability, nor did it comply with 
the law as in Kent.

Accordingly, the petition to reopen claims of service 
connection for hearing loss and a back disorder are REMANDED 
to the RO/AMC for the following action:

1.  The RO will advise the appellant of 
what evidence would substantiate his 
claim in accordance with the provisions 
of law, including the recently decided 
Kent decision, as above.  Contemporaneous 
with this advisement, the RO should 
ascertain if the appellant has received 
any VA, non-VA, or other medical 
treatment for hearing loss or a back 
disorder that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


